                     Case 5:20-cr-00014-F Document 38 Filed 07/22/20 Page 1 of 1




                                      COURTROOM MINUTE SHEET

                                                                              DATE         7-22-2020


CRIMINAL NO.           CR-20-014       –F

United States -vs-            Tarence D. McLane and Jeremiah D. Bouziden


COMMENCED             2:30         ENDED      2:35              TOTAL TIME             5 min.

PROCEEDINGS             Telephonic status conference


JUDGE STEPHEN P. FRIOT               DEPUTY LORI GRAY              REPORTER

PLF COUNSEL                   Tom Snyder

DFT COUNSEL                   David Autry, Richard Anderson


The defendants do not appear.

The court holds a telephonic status conference with counsel to discuss the upcoming trial of this case.

The court hears from counsel as to the status of this case. Counsel advise the court that plea papers as
to both defendants will be submitted to the court shortly.

Pursuant to G.O. 20-19, the court will continue this case to the September 2020 trial docket.




20-0014x002.docx
